DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/14/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al (US 2017/0150628 A1).
Regarding claims 1 and 3-8, Amin teaches a glass strengthened glass substrate (i.e., a window panel) comprising a chemically strengthened substrate (i.e., an initial window panel) including a first ion (e.g., sodium) and immersing the substrate in molten salt baths that may include multi-step processes; wherein other or second alkali metal ions having larger atomic radii, such as potassium, rubidium, or cesium, can replace smaller alkali metal ions in the glass (i.e., a substrate including a first surface and a second surface facing each other in a thickness direction; first ions dispersed in the substrate and each having a first ion radius; and second ions dispersed in the substrate and each having a second ion radius which is greater than the first ion radius) (para 40-41, 54).
Regarding the thickness and the surface compressive strength of the window panel and its first and second surface, Amin teaches the first strengthened glass substrate can have a compressive stress value in the range of 400 MPa and 800 MPa and a thickness in a range of 0.05 mm and 0.7 mm (i.e., 50 μm to 700 μm) (para 43). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Amin, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
With regard to the depth of compression of the window panel and the relationship 0.15T≤DOC≤0.3T; wherein T is the thickness of the window panel, and DOC is the depth of compression defined as a depth at which a compressive stress becomes 0 (zero); and the depth of layers of the second ion; Amin teaches  he replacement of smaller ions by larger ions at a temperature below that at which the glass network can significantly relax produces a distribution of ions across the surface of the glass that results in a stress profile; wherein the larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass; and balancing depth of compression versus that of the central tension; and CS and/or DOL (i.e., depth of ion exchange) may be reduced at a constant desired thickness to vary the CT (para 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the depth of compression; and wherein it reaches zero, versus that of the thickness as well the depth of the ion exchange (i.e., depth of layer of the second ion) to optimize the relationship of the depth of compression versus that of the central tension or balance the depth of compression versus that of the central tension. 
With regard to the limitation “wherein a tensile stress increases continuously from the depth of compression to the 1/2 point of the thickness,” Amin suggests or otherwise renders obvious the window panel and process of making the window panel of the instant claims, so it is deemed to possess said limitation. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Regarding claims 15-20, Amin teaches a method for manufacturing a glass strengthened glass substrate (i.e., a method for manufacturing a window panel) comprising providing a chemically strengthened substrate (i.e., an initial window panel) including a first ion (e.g., sodium) and immersing the substrate in molten salt baths that may include multi-step processes; wherein other alkali metal ions having larger atomic radii, such as rubidium or cesium, can replace smaller alkali metal ions in the glass (i.e., reinforcing the initial window panel by impregnating the initial window panel with a metal salt including a second ion having a greater radius than the first ion such that a window panel is formed) (para 40-41, 54).
Regarding the thickness and the surface compressive strength of the window panel, Amin teaches the first strengthened glass substrate can have a compressive stress value in the range of 400 MPa and 800 MPa and a thickness in a range of 0.05 mm and 0.7 mm (i.e., 50 μm to 700 μm) (para 43). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Amin, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Amin further teaches sodium ions in a strengthened glass or glass ceramic substrate are replaced by potassium ions from the molten bath, such as a potassium nitrate salt bath, though other alkali metal ions having larger atomic radii, such as rubidium or cesium, can replace smaller alkali metal ions in the glass; and according to particular embodiments, smaller alkali metal ions in the glass or glass ceramic can be replaced by Ag+ ions to provide an antimicrobial effect; wherein other alkali metal salts such as, but not limited to, sulfates, phosphates, halides, and the like may be used in the ion exchange process; wherein the ion exchange may be a multiple step process (para 44, 59).
Therefore, Amin would have suggested to one of ordinary skill in the art at the time of invention the use of single or mixed alkali metals salts and that of a multi-step immersion process (i.e., wherein reinforcing the initial window panel further comprises immersing the initial window panel in a mixed salt, and immersing the initial window panel in a single salt).
With regard to the depth of compression of the window panel and the relationship 0.15T≤DOC≤0.3T; wherein T is the thickness of the window panel, and DOC is the depth of compression defined as a depth at which a compressive stress becomes 0 (zero); and the depth of layers of the second ion; Amin teaches the replacement of smaller ions by larger ions at a temperature below that at which the glass network can significantly relax produces a distribution of ions across the surface of the glass that results in a stress profile; wherein the larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass; and balancing depth of compression versus that of the central tension; and CS and/or DOL (i.e., depth of ion exchange) may be reduced at a constant desired thickness to vary the CT (para 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the depth of compression; the slope of the depth of compression, and wherein it reaches zero, versus that of the thickness as well the depth of the ion exchange (i.e., depth of layer of the second ion) to optimize the relationship of the depth of compression versus that of the central tension or balance the depth of compression versus that of the central tension. 
With regard to the limitation “wherein a tensile stress increases continuously from the depth of compression to the 1/2 point of the thickness,” Amin suggests or otherwise renders obvious the window panel and process of making the window panel of the instant claims, so it is deemed to possess said limitation. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Chang et al (US 2016/0224069 A1).
Regarding claims 10-14, Amin teaches an electronic apparatus (e.g., smart phone or tablet) comprising a display panel configured to display an image on a front surface thereof (e.g., display screen); and a window panel on the front surface of the display panel (e.g., chemically strengthened glass substrate that covers the display screen), the window panel including a first surface and a second surface which is opposite to the first surface in a thickness direction and faces the display panel (para 71-72). 
Amin fails to suggest wherein the window panel and the display panel are foldable about a folding axis along a direction intersecting the thickness direction. However, Amin teaches its first strengthened glass substrate is for use on portable electronics as a screen protector (i.e., as part of a stack) (para 24-25)
Chang teaches foldable electronic devices including a foldable display stack comprising a glass element comprising ion exchanged or strengthened glass (para 7, 19, 56, 72-73, 99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of change, to provide the window panel and the display panel of Amin with a foldable section as a matter of design choice as suggested by the prior art at the time of invention. 
With regard to the stress behavior of the internal stress of the window and the depth of compression of the window panel and the relationship 0.15T≤DOC≤0.3T; wherein T is the thickness of the window panel, and DOC is the depth of compression defined as a depth at which a compressive stress becomes 0 (zero); and the depth of layers of the second ion; Amin teaches the replacement of smaller ions by larger ions at a temperature below that at which the glass network can significantly relax produces a distribution of ions across the surface of the glass that results in a stress profile; wherein the larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass; and balancing depth of compression versus that of the central tension; and CS and/or DOL (i.e., depth of ion exchange) may be reduced at a constant desired thickness to vary the CT (para 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to, on both side of the glass substrate, adjust the depth of compression; the slope of the depth of compression, and wherein it reaches zero, versus that of the thickness as well the depth of the ion exchange (i.e., depth of layer of the second ion) to optimize the relationship of the depth of compression versus that of the central tension or balance the depth of compression versus that of the central tension. 
Regarding the surface compressive strength of the window panel, Amin teaches the first strengthened glass substrate can have a compressive stress value in the range of 400 MPa and 800 MPa, This ranges substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Amin, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
With regard to the limitation “wherein a tensile stress increases continuously from the depth of compression to the 1/2 point of the thickness,” Amin as modified by Chang suggests or otherwise renders obvious the window panel and process of making the window panel of the instant claims, so it is deemed to possess said limitation. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amin as applied to claim 1 above, and further in view of Chang.
Amin teaches the window panel of claim 1.
Amin fails to suggest wherein the substrate is foldable about a folding axis along a direction intersecting the thickness direction. However, Amin teaches its first strengthened glass substrate is for use on portable electronics as a screen protector (i.e., as part of a stack) (para 24-25)
Chang teaches foldable electronic devices including a foldable display stack comprising a glass element comprising ion exchanged or strengthened glass (para 7, 19, 56, 72-73, 99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of change, to provide the substrate of Amin with a foldable section as a matter of design choice as suggested by the prior art at the time of invention, so that it may be used as part of a stack or as a screen protector on foldable portable electronic devices.  


Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
With regard to the depth of compression of the window panel and the relationship 0.15T≤DOC≤0.3T; wherein T is the thickness of the window panel, and DOC is the depth of compression defined as a depth at which a compressive stress becomes 0 (zero); and the depth of layers of the second ion; Amin teaches the replacement of smaller ions by larger ions at a temperature below that at which the glass network can significantly relax produces a distribution of ions across the surface of the glass that results in a stress profile; wherein the larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass; and balancing depth of compression versus that of the central tension; and CS and/or DOL (i.e., depth of ion exchange) may be reduced at a constant desired thickness to vary the CT (para 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the depth of compression; the slope of the depth of compression, and wherein it reaches zero, versus that of the thickness as well the depth of the ion exchange (i.e., depth of layer of the second ion) to optimize the relationship of the depth of compression versus that of the central tension or balance the depth of compression versus that of the central tension. 
With regard to the limitation “wherein a tensile stress increases continuously from the depth of compression to the 1/2 point of the thickness,” Amin suggests or otherwise renders obvious the window panel and process of making the window panel of the instant claims, so it is deemed to possess said limitation. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783